MARTIN, Judge.
There is no dispute with respect to the facts found by the Commission. The only question involved in this appeal is whether the Commission properly found and concluded that plaintiff is ineligible for workers’ compensation benefits because her accidental injury did not arise out of and in the course of her employment. We affirm.
In order for an injured employee to be eligible for workers’ compensation benefits for accidental injury, the claimant must prove that the injury arose out of the employment and that it occurred in the course of the employment. G.S. 97-2(6); Hoyle v. Isenhour Brick & Tile Co., 306 N.C. 248, 251, 293 S.E. 2d 196, 198 (1982). Both elements —i.e., “arising out of’ employment and “in the course of’ employment — must be satisfied or compensation will be denied the injured employee. Hoyle, supra. Although interrelated, each of these elements has a distinct meaning: “[tjhe term ‘arising out of refers to the origin or cause of the accident, and the term ‘in the course of refers to the time, place and circumstances of the accident.” Id.
An injury arises out of the employment when it is a natural and probable consequence or incident of the employment and a natural result of one of the risks thereof, so that there is some causal relation between the injury and the performance of some service of the employment. Id. at 252, 293 S.E. 2d at 198, quoting Perry v. Bakeries Co., 262 N.C. 272, 273-74, 136 S.E. 2d 643, 645 (1964). It has been held that the test of whether an accidental injury “arises out of’ the employment is whether a contributing proximate cause of the injury was a risk inherent or incidental to *104the employment and one to which the employee would not have been equally exposed apart from the employment. Gallimore v. Marilyns Shoes, 292 N.C. 399, 233 S.E. 2d 529 (1977).
An injury occurs “in the course of’ the employment “when the injury occurs during the period of employment at a place where an employee’s duties are calculated to take him; and under circumstances in which the employee is engaged in an activity which he is authorized to undertake and which is calculated to further, directly or indirectly, the employer’s business.” Powers v. Lady’s Funeral Home, 306 N.C. 728, 730, 295 S.E. 2d 473, 475 (1982).
Applying these well established principles to the facts of the present case, it is apparent that plaintiffs unfortunate accident neither arose out of her employment nor occurred in the course thereof. Although she had been instructed by her employer to dispose of the plants, her decision to take them to her home and hang them on her porch during working hours was motivated by purely personal considerations, i.e., the availability of someone to assist her. But for this reason, she would not have made the trip, and therefore she cannot be said to have been engaged in an errand undertaken in furtherance of her employer’s business. See Ridout v. Rose’s Stores, Inc., 205 N.C. 423, 171 S.E. 642 (1933). Moreover, plaintiffs act in standing on a chair on her front porch in order to adjust the device upon which she intended to hang the plants was clearly an act undertaken for her own benefit and not “for the benefit of [her] employer ‘to any appreciable extent,’ ” a fact determinative of compensability. Hoffman v. Truck Lines, Inc., 306 N.C. 502, 506, 293 S.E. 2d 807, 810 (1982). The incidental benefit accruing to J. K. Holding Company — the disposition of the plants so that it could vacate its office — was not so appreciable as to render plaintiffs aesthetic positioning of the plants at her home sufficiently work related as to justify compensation. Finally, plaintiffs employment with J. K. Holding Company did not enhance in any manner the risk that she might fall from a chair at her home, nor was such a risk incidental or inherent to her employment.
We are cognizant that the Workers’ Compensation Act is to be construed liberally, to the end that “benefits . . . should not be denied by a technical, narrow, and strict construction.” Roper v. *105J. P. Stevens & Co., 65 N.C. App. 69, 73, 308 S.E. 2d 485, 488 (1983), disc. rev. denied, 310 N.C. 309, 312 S.E. 2d 652 (1984). However, even a most liberal construction of the Act does not allow or require the Industrial Commission to view the evidence unrealistically. The evidence in this case overwhelmingly supports a finding that the plaintiff was engaged in a purely personal activity when the accident occurred. Accordingly, the Opinion and Award of the Industrial Commission is
Affirmed.
Judge Arnold concurs.
Judge Phillips dissents.